internal_revenue_service number release date index numbers --------------------------- -------------------------- ------------------------------------ ---------------------------------- -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc corp b04 plr-131586-07 date november -------------------------------------------------- ----------------------------------------- ----------------------------------- legend distributing --------------------------------------------------------------------------- --------------------------------------------------------------------- distributing ---------------------------------------------------------------------------- --------------------------------------------------------------------- distributing ---------------------------------------------------------------------------- ----------------------------------------------------------- distributing --------------------------------------------------------------------------- --------------------------------------------------------------------- distributing --------------------------------------------------------------------------- --------------------------------------------------------------------- controlled ---------------------------------------------------------------------------- --------------------------------------------------------------------- --------------------- --------------------------------- --------------------------------------- ------------------------------------- plr-131586-07 controlled ---------------------------------------------------------------------------------------------- ----------------------------------------------------------- controlled --------------------------------------------------------------------------- ------------------------------------------------------------------- controlled ------------------------------------------------------------------------------------------- -------------------------------------------------------------------------- ----------------------------------------------- -------------------------- --------------------------------------------------- --------------------------------------- sub ----------------------------------------------------------------------------------- --------------------------------------------------------------------- sub ------------------------------- ---------------------------------------------------------------------------- --------------------------------------------------------------------- sub ----------------------------------------------------------------------------- --------------------------------------------------------------------- sub --------------------------------------------------------------------------- --------------------------------------------------------------------- sub --------------------------------------------------------------------------- --------------------------------------------------------------------- sub --------------------------------------------------------------------------- --------------------------------------------------------------------- fsub ---------------------------------------------------------------------------------- ----------------------------------- ------------------------ ----------------------------------- -------------------------- fsub ---------------------------------------------------------------------------------- ----------------------- ---------------------------------------------- -------------------------------------------------- plr-131586-07 ----------------------------------- ------------------------------------------------ ------------------------------------------- ----------------------------------------------------------------------- affiliate business a business b state country asset a ----------- ---------- -------------------------------- ----------------------------------------------------------------------- --------------------------------------------------------------------------------- -- -------------------------------------------------------- --------------------- ------------------------------ -------- -------- ------ ------ -------- -------- ------ ---------------------------------- ---------------------------------- ---- ------ -------- asset b asset c a b c d e f g h i j k l plr-131586-07 dear ------------ this letter responds to your letter dated date requesting rulings under sec_351 sec_355 and sec_368 and related provisions with respect to a proposed transaction the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether any distribution described below i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of any distributing_corporation or any controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in any distributing_corporation or any controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return distributing is a publicly traded holding_company that conducts business a and business b indirectly through subsidiaries the stock ownership of distributing is generally widely held distributing wholly owns distributing sub and sub distributing is engaged in the conduct of business a and owns directly or indirectly stock of various subsidiaries also engaged in the conduct of business a the business a subgroup distributing wholly owns sub and sub and distributing sub and sub own a percent b percent and c percent respectively of distributing distributing wholly owns distributing which wholly owns controlled each of distributing distributing and controlled is directly engaged in the conduct of business a distributing distributing and distributing own d percent e percent and f percent respectively of the stock of distributing the remaining g percent of the plr-131586-07 stock of distributing is owned by sub a member of the business b subgroup defined below distributing is a country corporation directly engaged in both business a and business b sub is engaged in the conduct of business b and owns directly or indirectly stock of various subsidiaries also engaged in the conduct of business b the business b subgroup sub wholly owns sub and sub distributing has dollar_figureh of outstanding public debentures the debentures sub has an intercompany receivable due from distributing in the amount of dollar_figurei the distributing note the taxpayer has submitted financial information indicating that i the respective business a operations conducted by each of distributing distributing distributing distributing and controlled has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years and ii the respective business b operations conducted by each of distributing and sub has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing 5’s management has determined that the separation of business b from business a will serve a number of corporate business purposes proposed transaction through the following series of transactions collectively the proposed transaction the taxpayer proposes to separate business a from business b sub will liquidate into distributing by merging under applicable state law with and into distributing with distributing surviving the sub liquidation as a result of the sub liquidation distributing will become the holder of the distributing note distributing will form a new corporation controlled sub will merge with and into distributing solely in exchange for the issuance of additional shares of distributing stock to distributing various intercompany balances among members of the business a subgroup or between members of the business a subgroup and distributing other than the distributing note will be eliminated or reduced through contributions distributions or set-off distributing will contribute a its d percent interest in distributing b an undivided j percent interest in asset a and c certain other properties plr-131586-07 to distributing solely in constructive exchange for additional shares of distributing stock with the result that distributing will own an aggregate k percent interest in distributing after this contribution contribution distributing will distribute all of the shares of distributing to distributing in redemption of a portion of the distributing shares owned by distributing which portion will have a value approximately equal to the value of the distributed distributing shares distribution distributing will distribute all of the shares of controlled to its sole shareholder distributing as a result of step distribution distributing will contribute certain properties to controlled solely in constructive exchange for additional shares of controlled stock distributing will contribute a its f percent interest in distributing and b possibly other assets to distributing solely in constructive exchange for additional shares of distributing stock with the result that distributing will own an aggregate l percent interest in distributing after this contribution contribution distributing will form fsub and will contribute its historic e percent interest in distributing to fsub fsub will be disregarded as an entity separate from distributing for federal_income_tax purposes pursuant to sec_301_7701-2 of the procedure and administration regulations sub will form fsub and will contribute its g percent interest in distributing to fsub fsub will be disregarded as an entity separate from sub for federal_income_tax purposes pursuant to sec_301_7701-2 distributing will contribute the assets used in its business b operations to controlled solely in exchange for all of the shares of controlled stock and controlled 2’s assumption of associated liabilities contribution distributing will transfer to fsub a portion of distributing 3’s controlled shares with a value equal to the value of fsub 1’s e percent interest in distributing in exchange for shares of fsub distributing will transfer to fsub a portion of distributing 3’s controlled shares with a value equal to the value of fsub 2’s g percent interest in distributing in exchange for shares of fsub plr-131586-07 distributing will redeem the e percent interest held by fsub for a note having a principal_amount equal to the value of the e percent interest the distributing note fsub will redeem the fsub shares acquired by distributing in step for a note having a principal_amount equal to the value of such shares the fsub note the distributing note and the fsub note will be set off and extinguished distributing will redeem the g percent interest held by fsub for a note having a principal_amount equal to the value of the g percent interest the distributing note fsub will redeem the fsub shares acquired by distributing in step for a note having a principal_amount equal to the value of such shares the fsub note the distributing note and the fsub note will be set off and extinguished steps through will be undertaken to split-off controlled to distributing and sub in compliance with country tax and corporate law requirements and are referenced herein as distribution distributing will form controlled and will contribute a the stock of fsub b its j percent undivided_interest in asset a and c certain other properties eg real_property or buildings used in business b to controlled solely in exchange for the issuance of controlled stock contribution distributing will distribute all of the stock of controlled to its sole shareholder distributing distribution distributing will contribute certain properties eg real_property and buildings used in business b to controlled solely in exchange for the issuance of controlled stock contribution distributing will transfer all or a portion of the distributing note as a capital_contribution to distributing solely in constructive exchange for additional shares of distributing stock distributing will distribute all of the stock of controlled to its sole shareholder distributing distribution plr-131586-07 controlled will merge with and into sub with sub as the surviving entity the controlled merger various intercompany balances among members of the business b subgroup will be eliminated or reduced through contributions distributions or set-off controlled will borrow cash from an unrelated third party lender distributing will contribute to controlled a all of the stock of sub b an ownership_interest in some of the parcels of land making up asset b located in state which interest will include the right to use asset b in perpetuity or for a term of years subject_to an interest in the property retained by distributing c undivided percentage ownership interests in asset c d preferred_stock notes warrants and certain other assets related to distributing 5’s prior and unrelated sale of affiliate and e interests in certain investment partnerships in exchange for the actual or constructive issuance of shares of controlled stock controlled 4’s assumption of certain liabilities and possibly cash to be funded by controlled 4’s third party borrowing in step contribution distributing will deposit any cash received in contribution into a segregated account pending its transfer to distributing 5’s creditors in redemption of all or a portion of the debentures within twelve months of the date of distribution defined in step below the liabilities to be assumed by controlled include liabilities associated with deferred_compensation stock_options restricted_stock units and deferred stock and opeb pension liabilities sub will contribute its interest in fsub to sub solely in constructive exchange for the issuance of additional shares of sub stock contribution fsub and fsub will amalgamate under country law distributing will distribute all of the stock of controlled to its shareholders pro_rata distribution distributing will contribute certain assets relating to manufacturing activities in state to distributing solely in constructive exchange for additional shares of distributing stock and distributing 2’s assumption of associated liabilities contribution plr-131586-07 additionally there will be certain continuing transactions between business a and business b following the proposed transaction these transactions include i a judgment sharing arrangement the judgment sharing arrangement relating to certain uninsured litigation and claims ii joint_ownership arrangements providing for the allocation of costs and expenses associated with jointly owned property the joint_ownership arrangements iii transitional services arrangements relating to the provision of certain services from one business to the other the transitional services arrangements iv a tax sharing arrangement relating to the allocation of tax_liabilities and handling of tax processes with respect to pre-closing taxes the tax sharing arrangement and v a distribution agreement the distribution agreement setting forth the agreements between the companies with respect to the principal corporate transactions required to effect the proposed transaction and other agreements governing the relationship between the companies in addition there will be some overlap less than a majority in the membership on the board_of directors of distributing and controlled it is expected that in connection with the proposed transaction certain adjustments will be required with respect to the outstanding stock-based compensation arrangements previously issued by distributing including i converting such arrangements into arrangements with controlled ii splitting such arrangements into separate arrangements with distributing and controlled and iii adjusting the terms of such arrangements with distributing representations contribution and distribution the taxpayer makes the following representations regarding contribution and distribution a1 the indebtedness if any owed by distributing to distributing after distribution will not constitute stock_or_securities b1 the fair_market_value of the stock of distributing received by distributing will be approximately equal to the fair_market_value of the distributing stock surrendered by distributing in the exchange c1 no part of the consideration to be distributed in distribution will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing d1 the five years of financial information submitted on behalf of the business conducted by distributing is representative of its present business operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted plr-131586-07 e1 the five years of financial information submitted on behalf of the business conducted by distributing is representative of its present business operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted f1 following distribution distributing and distributing will each continue the active_conduct of its business independently and with its separate employees g1 distribution will be carried out for corporate business purposes including the following i to align the principal functions of business a manufacturing research_and_development and sales and marketing at the same tier ii to isolate certain liabilities that may result from a particular function or business unit from the assets of another function or business unit iii to promote various state tax efficiencies iv to simplify intercompany accounting and improve treasury functions through the elimination of multiple layers and v to facilitate the integration of businesses acquired in the future into business a distribution is motivated in whole or in substantial part by one or more of these corporate business purposes h1 distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or distributing or both i1 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution j1 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was either i acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution k1 distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or distributing including any predecessor or successor of any such corporation plr-131586-07 l1 immediately after the transaction taking into account sec_355 neither distributing nor distributing will be a disqualified_investment_corporation within the meaning of sec_355 m1 the total fair_market_value of the assets that distributing will transfer to distributing in contribution will exceed the sum of i the total liabilities if any assumed within the meaning of sec_357 by distributing ii the amount of liabilities if any owed to distributing by distributing that are discharged or extinguished in the exchange and iii the amount of cash and the fair_market_value of the property if any other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing from distributing in the exchange the fair_market_value of the assets of distributing will exceed the amount of its liabilities immediately_after_the_exchange n1 the total adjusted_basis of the assets transferred to distributing by distributing in contribution will equal or exceed the total liabilities if any assumed within the meaning of sec_357 by distributing o1 the liabilities assumed within the meaning of sec_357 by distributing in contribution were incurred in the ordinary course of business and are associated with the assets being transferred p1 except for indebtedness created in the ordinary course of business no intercorporate debt will exist between distributing and distributing at the time of or subsequent to distribution q1 immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d furthermore immediately before distribution there will be no excess_loss_account with respect to the distributing stock to be distributed r1 except with respect to payments made pursuant to certain intercompany arrangements governing matters such as tax sharing and the allocation of charges for corporate support services payments made in connection with continuing transactions between distributing and distributing will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length sec_1 no two parties to the transaction are investment companies as defined in sec_368 and iv t1 distributing and distributing and their respective shareholders will each pay their own expenses if any incurred in connection with distribution plr-131586-07 distribution the taxpayer makes the following representations regarding distribution a2 the indebtedness if any owed by controlled to distributing after distribution will not constitute stock_or_securities b2 no part of the consideration to be distributed in distribution will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing c2 the five years of financial information submitted on behalf of the business conducted by distributing is representative of its present business operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted d2 the five years of financial information submitted on behalf of the business conducted by controlled is representative of its present business operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted e2 following distribution distributing and controlled will each continue the active_conduct of its business independently and with its separate employees f2 distribution will be carried out for corporate business purposes including the following i to align the principal functions of business a manufacturing research_and_development and sales and marketing at the same tier ii to isolate certain liabilities that may result from a particular function or business unit from the assets of another function or business unit iii to promote various state tax efficiencies iv to simplify intercompany accounting and improve treasury functions through the elimination of multiple layers and v to facilitate the integration of businesses acquired in the future into business a distribution is motivated in whole or in substantial part by one or more of these corporate business purposes g2 distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both h2 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution plr-131586-07 i2 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution j2 distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation k2 m2 immediately after the transaction taking into account sec_355 neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 l2 except for indebtedness created in the ordinary course of business no intercorporate debt will exist between distributing and controlled at the time of or subsequent to distribution immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d furthermore immediately before distribution there will be no excess_loss_account with respect to the controlled stock to be distributed n2 except with respect to payments made pursuant to certain intercompany arrangements governing matters such as tax sharing and the allocation of charges for corporate support services payments made in connection with continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length o2 distributing and controlled and their respective shareholders will each pay their own expenses if any incurred in connection with distribution contribution the taxpayer makes the following representations regarding contribution plr-131586-07 a3 no stock_or_securities will be issued to distributing for services rendered to or for the benefit of distributing in connection with the proposed transaction and no stock_or_securities will be issued for indebtedness of distributing that is not evidenced by a security or for interest on indebtedness of the transferee which accrued on or after the beginning of the holding_period of the transferor for the debt b3 contribution is not the result of the solicitation by a promoter broker or investment house c3 distributing will not retain any rights in the property contributed to distributing d3 the value of the stock received in exchange for accounts_receivable if any will be equal to the net value of the accounts transferred ie the face_amount of the accounts_receivable previously included in income less the amount of the reserve for bad_debts e3 no acquisition debt relating to the distributing stock being transferred is being assumed f3 the total fair_market_value of the assets that distributing will transfer to distributing in contribution will exceed the sum of i the total liabilities if any assumed within the meaning of sec_357 by distributing ii the amount of liabilities if any owed to distributing by distributing that are discharged or extinguished in the exchange and iii the amount of cash and the fair_market_value of the property if any received by distributing from distributing in the exchange the fair_market_value of the assets of distributing will exceed the amount of its liabilities immediately after contribution g3 the aggregate adjusted_basis of the assets to be transferred by distributing to distributing will be equal to or exceed the sum of the liabilities to be assumed by distributing within the meaning of sec_357 h3 the fair_market_value of the assets to be transferred by distributing to distributing will equal or exceed the aggregate adjusted_basis of the assets i3 the liabilities of distributing to be assumed within the meaning of sec_357 by distributing if any were incurred in the ordinary course of business and are associated with the assets to be transferred j3 other than indebtedness arising from transactions between distributing and distributing in the ordinary course of business there is no indebtedness between distributing and distributing and there will be no indebtedness created in favor of distributing as a result of the proposed transaction plr-131586-07 k3 the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined l3 all exchanges will occur on approximately the same date m3 there is no plan or intention on the part of distributing to redeem or otherwise reacquire any stock or indebtedness to be issued in contribution n3 taking into account any issuance of additional shares of transferee stock any issuance of stock for services the exercise of any transferee stock_rights warrants or subscriptions a public offering of transferee stock and the sale exchange transfer by gift or other_disposition of any of the stock of the transferee to be received in the exchange distributing will be in control of distributing within the meaning of sec_368 o3 distributing will be deemed to receive distributing stock approximately equal to the fair_market_value of the property transferred to distributing p3 distributing will remain in existence and retain and use the assets transferred to distributing in a trade_or_business q3 there is no plan or intention by distributing to dispose_of the contributed assets other than in the normal course of business operations r3 each of the parties to the transaction will pay its own expenses if any incurred in connection with the transaction sec_3 distributing will not be an investment_company within the meaning of sec_351 and sec_1_351-1 t3 distributing is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the distributing stock received in the exchange will not be used to satisfy the indebtedness of such debtor u3 distributing will not be a personal_service_corporation within the meaning of sec_269a contribution and distribution the taxpayer makes the following representations regarding contribution and distribution a4 the indebtedness if any owed by controlled to distributing after distribution will not constitute stock_or_securities plr-131586-07 b4 the fair_market_value of the stock of controlled received by each of distributing and sub will be approximately equal to the fair_market_value of the distributing stock surrendered by distributing and sub respectively in the exchange c4 no part of the consideration to be distributed in distribution will be received by distributing or sub as a creditor employee or in any capacity other than that of a shareholder of distributing d4 the five years of financial information submitted on behalf of business a conducted by distributing is representative of its present business operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted e4 the five years of financial information submitted on behalf of business b to be transferred to controlled is representative of its present business operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted f4 following distribution distributing and controlled will each continue the active_conduct of its business independently and with its separate employees g4 distribution will be carried out to facilitate the overall separation of business a and business b which will be carried out for corporate business purposes including the following i to allow the business a subgroup and the business b subgroup to maintain a sharper focus on their respective core business and growth opportunities ii to facilitate acquisitions joint ventures partnerships and internal expansion iii to permit the creation of stock-based incentives such as options and restricted_stock units for each of the companies and iv to reduce complexities surrounding investor and research analyst understanding and to provide investors with the opportunity to invest in each of the separate companies based on performance related to its own industry and company characteristics distribution is motivated in whole or in substantial part by one or more of these corporate business purposes h4 distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both i4 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution plr-131586-07 j4 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution k4 distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation l4 immediately after the transaction taking into account sec_355 neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 m4 the total fair_market_value of the assets that distributing will transfer to controlled in contribution will exceed the sum of i the total liabilities if any assumed within the meaning of sec_357 by controlled ii the amount of liabilities if any owed to controlled by distributing that are discharged or extinguished in the exchange and iii the amount of cash and the fair_market_value of the property if any other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing from controlled in the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange n4 the total adjusted_basis of the assets transferred to controlled by distributing in contribution will equal or exceed the total liabilities if any assumed within the meaning of sec_357 by controlled o4 the liabilities assumed within the meaning of sec_357 by controlled in contribution were incurred in the ordinary course of business and are associated with the assets being transferred p4 except for indebtedness created in the ordinary course of business no intercorporate debt will exist between distributing and controlled at the time of or subsequent to distribution q4 except pursuant to certain continuing transactions under the judgment sharing joint_ownership transitional services and tax sharing arrangements payments made in connection with continuing transactions between distributing and plr-131586-07 controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length r4 no two parties to the transaction are investment companies as defined in sec_368 and iv sec_4 distributing and controlled and their respective shareholders will each pay their own expenses if any incurred in connection with distribution contribution and distribution the taxpayer makes the following representations regarding contribution and distribution a5 the indebtedness if any owed by controlled to distributing after distribution will not constitute stock_or_securities b5 no part of the consideration to be distributed in distribution will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing c5 in applying sec_355 regarding the active_conduct_of_a_trade_or_business controlled will treat all members of its separate_affiliated_group as defined in sec_355 sag as one corporation d5 controlled will be a member of controlled 3’s sag e5 controlled is and immediately after distribution will be affiliated with controlled in a manner that satisfies sec_1504 without regard to sec_1504 f5 the five years of financial information submitted on behalf of the business conducted by distributing is representative of its present business operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted g5 the five years of financial information submitted on behalf of the business conducted by controlled is representative of its present operations ie the business transferred to controlled in contribution and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted h5 following distribution distributing and controlled will each continue the active_conduct of its business independently and with its separate employees plr-131586-07 i5 distribution will be carried out to facilitate the overall separation of business a and business b which will be carried out for corporate business purposes including the following i to allow the business a subgroup and the business b subgroup to maintain a sharper focus on their respective core business and growth opportunities ii to facilitate acquisitions joint ventures partnerships and internal expansion iii to permit the creation of stock-based incentives such as options and restricted_stock units for each of the companies and iv to reduce complexities surrounding investor and research analyst understanding and provide investors with the opportunity to invest in each of the separate companies based on performance related to its own industry and company characteristics distribution is motivated in whole or in substantial part by one or more of these corporate business purposes j5 distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both k5 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution l5 n5 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution m5 distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation immediately after the transaction taking into account sec_355 neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 o5 the total fair_market_value of the assets that distributing will transfer to controlled in contribution will exceed the sum of i the total liabilities if any assumed within the meaning of sec_357 by controlled ii the amount of liabilities if plr-131586-07 any owed to controlled by distributing that are discharged or extinguished in the exchange and iii the amount of cash and the fair_market_value of the property if any other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing from controlled in the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange p5 the total adjusted_basis of the assets transferred to controlled by distributing in contribution will equal or exceed the total liabilities if any assumed within the meaning of sec_357 by controlled q5 the liabilities assumed within the meaning of sec_357 by controlled in contribution were incurred in the ordinary course of business and are associated with the assets being transferred r5 except for indebtedness created in the ordinary course of business no intercorporate debt will exist between distributing and controlled at the time of or subsequent to distribution sec_5 immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d furthermore immediately before distribution there will be no excess_loss_account with respect to the controlled stock to be distributed t5 except pursuant to certain continuing transactions under the judgment sharing joint_ownership transitional services and tax sharing arrangements payments made in connection with continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length u5 no two parties to the transaction are investment companies as defined in sec_368 and iv v5 distributing and controlled and their respective shareholders will each pay their own expenses if any incurred in connection with distribution contribution and distribution the taxpayer makes the following representations regarding contribution and distribution a6 the indebtedness if any owed by controlled to distributing after distribution will not constitute stock_or_securities plr-131586-07 b6 no part of the consideration to be distributed in distribution will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing c6 in applying sec_355 regarding the active_conduct_of_a_trade_or_business controlled will treat all members of its sag as one corporation d6 controlled will be a member of controlled 3’s sag e6 controlled is and immediately after distribution will be affiliated with controlled in a manner that satisfies sec_1504 without regard to sec_1504 f6 distributing will be a member of distributing 4’s sag g6 distributing is and immediately after distribution will be affiliated with distributing in a manner that satisfies sec_1504 without regard to sec_1504 h6 the five years of financial information submitted on behalf of the business conducted by distributing is representative of its present business operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted i6 the five years of financial information submitted on behalf of the business conducted by controlled is representative of its present operations ie the business transferred to controlled in contribution and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted j6 following distribution distributing directly or through distributing and controlled will each continue the active_conduct of its business independently and with its separate employees k6 distribution will be carried out to facilitate the overall separation of business a and business b which will be carried out for corporate business purposes including the following i to allow the business a subgroup and the business b subgroup to maintain a sharper focus on their respective core business and growth opportunities ii to facilitate acquisitions joint ventures partnerships and internal expansion iii to permit the creation of stock-based incentives such as options and restricted_stock units for each of the companies and iv to reduce complexities surrounding investor and research analyst understanding and provide investors with the opportunity to invest in each of the separate companies based on performance related to its own industry and company characteristics distribution is motivated in whole or in substantial part by one or more of these corporate business purposes plr-131586-07 l6 distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both m6 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution n6 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution o6 distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation p6 immediately after the transaction taking into account sec_355 neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 q6 the total fair_market_value of the assets that distributing will transfer to controlled in contribution will exceed the sum of i the total liabilities if any assumed within the meaning of sec_357 by controlled ii the amount of liabilities if any owed to controlled by distributing that are discharged or extinguished in the exchange and iii the amount of cash and the fair_market_value of the property if any other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing from controlled in the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange r6 the total adjusted_basis of the assets transferred to controlled by distributing in contribution will equal or exceed the total liabilities if any assumed within the meaning of sec_357 by controlled plr-131586-07 s6 the liabilities if any assumed within the meaning of sec_357 in contribution were incurred in the ordinary course of business and are associated with the assets being transferred t6 except for indebtedness created in the ordinary course of business no intercorporate debt will exist between distributing and controlled at the time of or subsequent to distribution u6 immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d furthermore immediately before distribution there will be no excess_loss_account with respect to the controlled stock to be distributed v6 except pursuant to certain continuing transactions under the judgment sharing joint_ownership transitional services and tax sharing arrangements payments made in connection with continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length w6 no two parties to the transaction are investment companies as defined in sec_368 and iv x6 distributing and controlled and their respective shareholders will each pay their own expenses if any incurred in connection with distribution controlled merger the taxpayer makes the following representations regarding the controlled merger a7 the controlled merger will occur pursuant to the corporate merger statute under state law b7 pursuant to the controlled merger as a result of the operation of law the following will occur simultaneously i all of the assets and liabilities of controlled will become assets and liabilities of sub and ii controlled will cease its separate legal existence c7 the fair_market_value of the sub stock and other consideration received by distributing will be approximately equal to the fair_market_value of the controlled stock surrendered in the exchange plr-131586-07 d7 at least percent of the proprietary interest in controlled will be exchanged for stock of sub and will be preserved within the meaning of sec_1 e e7 sub has no plan or intention to sell or otherwise dispose_of any of the assets of controlled acquired in the transaction except dispositions made in the ordinary course of business or transfers described in sec_368 or sec_1_368-2 such as contribution f7 the liabilities of controlled assumed by sub and the liabilities to which the transferred assets of controlled are subject were incurred by controlled in the ordinary course of its business g7 following the controlled merger sub will continue the historic_business of controlled or use a significant portion of controlled 3’s historic_business_assets in a business either directly or indirectly through sub h7 sub controlled and distributing will pay their respective expenses if any incurred in connection with the transaction i7 at the time of the controlled merger there will be no intercorporate debt existing between sub and controlled other than intercorporate accounts arising in the normal course of business and no such intercorporate debt will have been issued acquired or settled at a discount j7 no two parties to the transaction are investment companies as defined in sec_368 and iv k7 controlled is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 l7 the fair_market_value of the assets of controlled transferred to sub will exceed the sum of the liabilities assumed by sub within the meaning of sec_357 the fair_market_value of the assets of sub will exceed the amount of its liabilities immediately after the controlled merger m7 sub and controlled will adopt a plan of merger and the controlled merger will occur pursuant to such plan contribution and distribution the taxpayer makes the following representations regarding contribution and distribution plr-131586-07 a8 the indebtedness if any owed by controlled to distributing after distribution will not constitute stock_or_securities b8 no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing c8 no part of the consideration to be distributed by distributing will be received by a security holder as an employee or in any capacity other than that of a security holder of distributing d8 in applying sec_355 regarding the active_conduct_of_a_trade_or_business distributing and controlled will treat all members of their respective sags as one corporation e8 sub will be a member of controlled 4’s sag f8 immediately prior to distribution controlled is and immediately after distribution will be affiliated with sub in a manner that satisfies sec_1504 without regard to sec_1504 g8 each of distributing and distributing will be a member of distributing 5’s sag h8 distributing is and immediately after distribution will be affiliated with distributing and distributing in a manner that satisfies sec_1504 without regard to sec_1504 the five years of financial information submitted on behalf of the business conducted by distributing is representative of its present operations and with regard to such operations there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of the business conducted by sub is representative of its present operations and with regard to such operations there have been no substantial operational changes since the date of the last financial statements submitted k8 following distribution distributing through distributing or distributing and controlled through sub will each continue the active_conduct of its business independently and with its separate employees l8 distribution will be carried out for corporate business purposes including the following i to allow the business a subgroup and the business b subgroup to maintain a sharper focus on their respective core business and growth opportunities ii i8 j8 plr-131586-07 to facilitate acquisitions joint ventures partnerships and internal expansion iii to permit the creation of stock-based incentives such as options and restricted_stock units for each of the companies and iv to reduce complexities surrounding investor and research analyst understanding and to provide investors with the opportunity to invest in each of the separated companies based on performance related to its own industry and company characteristics distribution is motivated in whole or in substantial part by one or more of these corporate business purposes m8 distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both n8 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution o8 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution p8 distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation q8 immediately after the transaction taking into account sec_355 neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 r8 the total fair_market_value of the assets that distributing will transfer to controlled in contribution will exceed the sum of i the total liabilities if any assumed within the meaning of sec_357 by controlled ii the amount of liabilities if any owed to controlled by distributing that are discharged or extinguished in the exchange and iii the amount of cash and the fair_market_value of the property if any other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing from controlled in the exchange the plr-131586-07 fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange s8 the total adjusted_basis of the assets transferred to controlled by distributing in contribution will equal or exceed the sum of i the total liabilities if any assumed within the meaning of sec_357 by controlled and ii the amount of cash if any to be distributed to distributing in the exchange t8 within one year of the date of distribution distributing will transfer the cash received from controlled in contribution to its creditors u8 the debentures were not issued in anticipation of distribution v8 the liabilities assumed as determined under sec_357 by controlled in contribution will have been incurred in the ordinary course of business and will be associated with the assets transferred w8 except for indebtedness that may be created i in the ordinary course of business or ii pursuant to continuing transactions under the distribution agreement or the judgment sharing joint_ownership transitional services or tax sharing arrangements no intercorporate debt will exist between distributing and controlled at the time of distribution and no intercorporate debt will exist between distributing and controlled subsequent to distribution x8 immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have in the stock of controlled will be included in income immediately before distribution see sec_1_1502-19 y8 except pursuant to certain continuing transactions under the distribution agreement or the judgment sharing joint_ownership transitional services and tax sharing arrangements payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length z8 no two parties to the transaction are investment companies as defined in sec_368 and iv aa8 except to the extent that distributing may fund some or all of controlled 4’s allocable portion of expenses relating to contribution and distribution distributing and controlled and their respective shareholders will each pay their own expenses if any incurred in connection with contribution and distribution plr-131586-07 bb8 neither distributing nor controlled has been a u s real_property holding corporation us rphc as defined in sec_897 at any time during the five- year period ending on the date of distribution neither distributing nor controlled will be a us rphc immediately after distribution contribution the taxpayer makes the following representations regarding contribution a9 no stock_or_securities will be issued to distributing for services rendered to or for the benefit of distributing in connection with the proposed transaction and no stock_or_securities will be issued for indebtedness of distributing that is not evidenced by a security or for interest on indebtedness of the transferee which accrued on or after the beginning of the holding_period of the transferor for the debt b9 any know-how being transferred in exchange for stock is property within the meaning of revrul_64_56 1964_1_cb_133 any services to be performed in connection with the transfer of the property are merely ancillary and subsidiary to the property transfer within the meaning of revrul_64_56 or distributing will be compensated by a fee negotiated at arm’s length in consideration other than stock_or_securities of distributing unless such stock_or_securities are identified for any other services to be performed on behalf of distributing c9 the know-how is secret in that it is known only by the owner and those confidential employees who require the know-how for use in the conduct of the activities to which it is related and adequate safeguards have been taken to guard the secret against unauthorized disclosure d9 to the best of distributing 4’s knowledge the know-how represents a discovery and while not necessarily patentable is original unique and novel e9 contribution is not the result of the solicitation by a promoter broker or investment house f9 distributing will not retain any rights in the property contributed to distributing g9 the value of the stock received in exchange for accounts_receivable if any will be equal to the net value of the accounts transferred ie the face_amount of the accounts_receivable previously included in income less the amount of the reserve for bad_debts h9 the total fair_market_value of the assets that distributing will transfer to distributing in contribution will exceed the sum of i the total liabilities if any plr-131586-07 assumed within the meaning of sec_357 by distributing ii the amount of liabilities if any owed to distributing by distributing that are discharged or extinguished in the exchange and iii the amount of cash and the fair_market_value of the property if any received by distributing from distributing in the exchange the fair_market_value of the assets of distributing will exceed the amount of its liabilities immediately after contribution i9 the aggregate adjusted_basis of the assets to be transferred by distributing to distributing will be equal to or exceed the sum of the liabilities to be assumed by distributing within the meaning of sec_357 j9 the fair_market_value of the assets to be transferred by distributing to distributing will equal or exceed the aggregate adjusted_basis of the assets k9 the liabilities of distributing to be assumed within the meaning of sec_357 by distributing if any were incurred in the ordinary course of business and are associated with the assets to be transferred l9 other than indebtedness arising from transactions between distributing and distributing in the ordinary course of business there is no indebtedness between distributing and distributing and there will be no indebtedness created in favor of distributing as a result of the proposed transaction m9 the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined n9 all exchanges will occur on approximately the same date o9 there is no plan or intention on the part of distributing to redeem or otherwise reacquire any stock or indebtedness to be issued in contribution p9 taking into account any issuance of additional shares of transferee stock any issuance of stock for services the exercise of any transferee stock_rights warrants or subscriptions a public offering of transferee stock and the sale exchange transfer by gift or other_disposition of any of the stock of the transferee to be received in the exchange distributing will be in control of distributing within the meaning of sec_368 q9 distributing will be deemed to receive distributing stock approximately equal to the fair_market_value of the property transferred to distributing r9 distributing will remain in existence and retain and use the assets transferred to distributing in a trade_or_business plr-131586-07 s9 there is no plan or intention by distributing to dispose_of the contributed assets other than in the normal course of business operations t9 each of the parties to the transaction will pay its own expenses if any incurred in connection with the transaction u9 distributing will not be an investment_company within the meaning of sec_351 and sec_1_351-1 v9 distributing is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the distributing stock received in the exchange will not be used to satisfy the indebtedness of such debtor w9 distributing will not be a personal_service_corporation within the meaning of sec_269a rulings based solely on the information and representations submitted we rule as follows with respect to the proposed transaction contribution and distribution contribution together with distribution will be a reorganization under sec_368 distributing and distributing will each be a_party_to_a_reorganization under sec_368 distributing will recognize no gain_or_loss on contribution sec_357 and sec_361 distributing will recognize no gain_or_loss on contribution sec_1032 distributing 2’s basis in each asset received in contribution will be the same as the basis of that asset in the hands of distributing immediately prior to its transfer sec_362 distributing 2’s holding_period in each asset received in contribution will include the period during which distributing held that asset sec_1223 distributing will recognize no gain_or_loss on distribution sec_361 distributing will recognize no gain_or_loss and will not otherwise include any amount in income upon its receipt of distributing stock in distribution sec_355 the aggregate basis of the distributing stock received by distributing in distribution will be the same as distributing 4’s aggregate basis in the distributing stock surrendered in the exchange allocated in the manner described in sec_1_358-2 sec_358 and b plr-131586-07 the holding_period of the distributing stock received by distributing in distribution will include distributing 4’s holding_period in the distributing stock it surrenders in the exchange provided that such distributing stock is held as a capital_asset on the date of the exchange sec_1223 earnings_and_profits if any will be allocated between distributing and distributing in accordance with sec_312 and sec_1_312-10 and sec_1 f distribution distributing will recognize no gain_or_loss on distribution sec_355 distributing will recognize no gain_or_loss and will not otherwise include any amount in income upon its receipt of controlled stock in distribution sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of distributing after distribution will be the same as the aggregate basis of the distributing stock held by distributing immediately before distribution allocated between the stock of distributing and controlled in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock received by distributing in distribution will include the holding_period of the distributing stock on which distribution is made provided that such distributing stock is held as a capital_asset on the date of distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1 f contribution distributing will recognize no gain_or_loss on contribution sec_351 and sec_357 distributing 4’s basis in its shares of distributing stock will be increased by an amount equal to the basis of the property transferred to distributing and decreased by the amount of any assumed_liabilities that are not described in sec_357 sec_358 and d plr-131586-07 distributing will recognize no gain_or_loss on contribution sec_1032 the basis of each asset received by distributing in contribution will equal the basis of that asset in the hands of distributing immediately prior to contribution sec_362 the holding_period of each asset received by distributing in contribution will include the period during which such asset was held by distributing sec_1223 contribution and distribution steps through distribution will be treated for u s federal_income_tax purposes as a distribution by distributing of all of the stock of controlled in exchange for shares of distributing stock contribution together with distribution will be a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 distributing will recognize no gain_or_loss on contribution sec_357 and sec_361 controlled will recognize no gain_or_loss on contribution sec_1032 controlled 2’s basis in each asset received in contribution will be the same as the basis of that asset in the hands of distributing immediately prior to its transfer sec_362 controlled 2’s holding_period in each asset received in contribution will include the period during which distributing held that asset sec_1223 distributing will recognize no gain_or_loss on distribution sec_361 distributing and sub will recognize no gain_or_loss and will not otherwise include any amount in income upon their receipt of controlled stock in distribution sec_355 the aggregate basis of the controlled stock in the hands of each of distributing and sub immediately after distribution will be the same as the respective aggregate basis that distributing and sub has in its distributing stock surrendered in the exchange allocated in the manner described in sec_1_358-2 sec_358 and b plr-131586-07 distributing 2’s and sub 6’s holding_period in the controlled stock received will in each case include the holding_period of the distributing stock surrendered in the exchange provided that such distributing stock is held as a capital_asset on the date of distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 contribution and distribution contribution together with distribution will be a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 distributing will recognize no gain_or_loss on contribution sec_357 and sec_361 controlled will recognize no gain_or_loss on contribution sec_1032 controlled 3’s basis in each asset received in contribution will be the same as the basis of that asset in the hands of distributing immediately prior to its transfer sec_362 controlled 3’s holding_period in each asset received in contribution will include the period during which distributing held that asset sec_1223 distributing will recognize no gain_or_loss on distribution sec_361 distributing will recognize no gain_or_loss and will not otherwise include any amount in income upon its receipt of controlled stock in distribution sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of distributing after distribution will be the same as the aggregate basis of the distributing stock held by distributing immediately before distribution allocated between the stock of distributing and controlled in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock received by distributing in distribution will include the holding_period of the distributing stock on which distribution is made provided that such distributing stock is held as a capital_asset on the date of distribution sec_1223 plr-131586-07 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1 f contribution and distribution contribution together with distribution will be a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 distributing will recognize no gain_or_loss on contribution sec_357 and sec_361 controlled will recognize no gain_or_loss on contribution sec_1032 controlled 3’s basis in each asset received in contribution will be the same as the basis of that asset in the hands of distributing immediately prior to its transfer sec_362 controlled 3’s holding_period in each asset received in contribution will include the period during which distributing held that asset sec_1223 distributing will recognize no gain_or_loss on distribution sec_361 distributing will recognize no gain_or_loss and will not otherwise include any amount in income upon its receipt of controlled stock in distribution sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of distributing after distribution will be the same as the aggregate basis of the distributing stock held by distributing immediately before distribution allocated between the stock of distributing and controlled in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock received by distributing in distribution will include the holding_period of the distributing stock on which distribution is made provided that such distributing stock is held as a capital_asset on the date of distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1 f controlled merger plr-131586-07 provided the controlled merger qualifies as a statutory merger under applicable law the controlled merger will qualify as a reorganization within the meaning of sec_368 and controlled and sub will each be a_party_to_a_reorganization under sec_368 controlled will recognize no gain_or_loss on the transfer of its assets to sub and the assumption by sub of controlled 3’s liabilities sec_357 and sec_361 sub will recognize no gain_or_loss on its receipt of the assets of controlled in exchange for sub stock sec_1032 sub 4’s basis in each asset received in the controlled merger will equal the basis of the asset in the hands of controlled immediately prior to the controlled merger sec_362 sub 4’s holding_period in each asset received in the controlled merger will include the period during which controlled held that asset sec_1223 pursuant to sec_381 and sec_1_381_a_-1 sub will succeed to and take into account those attributes of controlled described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder distributing will recognize no gain_or_loss on the receipt of sub stock in exchange for controlled stock sec_354 the basis of the sub stock received by distributing in the controlled merger will be the same as distributing 5’s basis in the controlled stock surrendered in the exchange sec_358 and b distributing 5’s holding_period in the sub stock received will include the holding_period of the controlled stock exchanged therefor provided the controlled stock is held as a capital_asset on the date of the controlled merger sec_1223 contribution and distribution contribution together with distribution will be a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 distributing will recognize no gain_or_loss on contribution sec_357 sec_361 and sec_361 controlled will recognize no gain_or_loss on contribution sec_1032 plr-131586-07 controlled 4’s basis in each asset received in contribution will be the same as the basis of that asset in the hands of distributing immediately prior to contribution sec_362 controlled 4’s holding_period in each asset received in contribution will include the period during which the asset was held by distributing sec_1223 distributing will recognize no gain_or_loss on distribution sec_361 distributing 5’s shareholders will recognize no gain_or_loss and will not otherwise include any amount in income on their receipt of controlled stock in distribution sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of each distributing shareholder after distribution will be the same as the aggregate basis of the distributing stock held by such shareholder immediately before distribution allocated between the stock of distributing and controlled in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c if a distributing shareholder that purchased or acquired shares of distributing stock on different dates or at different prices is not able to identify which particular share of controlled stock or portion thereof is received with respect to a particular share of distributing stock the shareholder may designate which controlled stock is received with respect to a particular share of distributing stock provided the terms of the designation are consistent with the terms of distribution the holding_period of the controlled stock received by each distributing shareholder in distribution will include the holding_period of the distributing stock on which distribution is made provided that the distributing stock is held as a capital_asset in the hands of the distributing shareholder on the date of distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1 e contribution distributing will recognize no gain_or_loss on contribution sec_351 and sec_357 plr-131586-07 distributing 4’s basis in its shares of distributing stock will be increased by an amount equal to the basis of the property transferred to distributing and decreased by the amount of any assumed_liabilities that are not described in sec_357 sec_358 and d distributing will recognize no gain_or_loss on contribution sec_1032 the basis of each asset received by distributing in contribution will equal the basis of that asset in the hands of distributing immediately before contribution sec_362 the holding_period of each asset received by distributing in contribution will include the period during which distributing held that asset sec_1223 caveats we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether any of the distributions described above satisfies the business_purpose requirement of sec_1_355-2 ii whether any of the distributions described above is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 and sec_1_355-2 iii whether any of the distributions described above and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 iv the federal_income_tax consequences of step sec_1 and of the proposed transaction v the federal_income_tax consequences of payments made in continuing transactions between distributing and any member of its consolidated_group and controlled and any member of its consolidated_group vi whether any or all of the foreign_corporations involved in the proposed transactions are passive foreign investment companies pfics within the meaning of sec_1297 if it is determined that any or all of the foreign_corporations are pfics no opinion is expressed with respect to the application of sec_1291 through to the proposed transaction and plr-131586-07 vii the applicability of sec_367 and the regulations promulgated thereunder to the proposed transaction procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely lewis k brickates lewis k brickates chief branch cc
